CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 23 the registration statement on Form N-1A (File No.2-95127) (Registration Statement) of our report dated November 14, 2005 relating to the financial statements and financial highlights appearing in the September 30, 2005 Annual Report of Putnam American Government Income Fund, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting
